

Execution Version


CONSENT OF GRANTOR


Dated: October 31, 2017


Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of May 2, 2016, among Barclays Bank PLC (as successor in interest to Credit
Suisse AG, Cayman Islands Branch), as Collateral Agent, Barclays Bank PLC, as
Authorized Representative under the Credit Agreement, and Wells Fargo Bank,
National Association, as Initial Other Authorized Representative (as the same
may be amended, restated, supplemented, waived, or otherwise modified from time
to time, the “Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Intercreditor
Agreement.


The Grantor listed on Annex 1 hereto has read the foregoing Intercreditor
Agreement and consents thereto. The Grantor agrees that it will not take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First-Priority Secured Party shall have
any liability to the Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. The Grantor confirms that the foregoing
Intercreditor Agreement is for the sole benefit of the First-Priority Secured
Parties and their respective successors and assigns, and that the Grantor is not
an intended beneficiary or third party beneficiary thereof except to the extent
otherwise expressly provided therein.


The Grantor agrees to take such further action and to execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by the Intercreditor Agreement.


This Consent of Grantor shall be governed and construed in accordance with the
laws of the State of New York. Notices delivered to the Grantor pursuant to this
Consent of Grantor shall be delivered in accordance with the notice provisions
set forth in the Intercreditor Agreement.


[Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------





Annex I (Supplement No. 1)


Pledgor
Jurisdiction of Organization
DataShield, LLC
Delaware







































A-1






--------------------------------------------------------------------------------







IN WITNESS HEREOF, this Consent of Grantor is hereby executed by the Grantor as
of the date first written above.


 
 
 
DATASHIELD, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
  /s/ Jeff Likosar
 
 
 
 
 
Name: Jeff Likosar
 
 
 
 
 
Title: CFO
 































































[Signature Page to Consent o[ Grantor]


